Citation Nr: 0202581	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  01-01 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected conjunctivitis.

2.  Entitlement to an increase in a 40 percent rating for 
service-connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to July 
1964.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000 RO decision which denied an increased 
(compensable) rating for service-connected conjunctivitis, 
and from a November 2000 RO decision which denied an increase 
in a 40 percent rating for service-connected low back (lumbar 
spine) strain.  


FINDINGS OF FACT

1.  The veteran's service-connected conjunctivitis, currently 
rated noncompensable, is not manifested by active symptoms or 
identifiable residuals.

2.  The veteran's service-connected low back (lumbar spine) 
strain is currently assigned the maximum schedular rating of 
40 percent permitted for lumbosacral strain or limitation of 
motion of the lumbar spine.  The service-connected low back 
strain does not present such an exceptional or unusual 
disability picture as would warrant Board referral of the 
case to designated VA officials for consideration of an 
extraschedular rating.  Most of the veteran's low back 
symptoms are associated with postoperative disc disease of 
the lumbar spine which has previously been adjudicated to be 
non-service-connected.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected conjunctivitis have not been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.84a, Diagnostic 
Code 6018 (2001).

2.  The criteria for a rating greater than 40 percent for 
service-connected low back strain have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295, § 3.321 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from July 1961 
to July 1964, during which time he was treated for episodes 
of low back strain and for conjunctivitis.

In March 1967, the RO granted service connection for lumbar 
strain (rated 10 percent) and for bilateral conjunctivitis 
(rated 0 percent).  The rating for the lumbar strain was 
increased to 20 percent by an April 1976 RO decision, and 
increased to 40 percent by a January 1978 RO decision. 

Historical medical records show that in 1976, while working 
as a civilian employee of the Red River Army Depot, the 
veteran suffered a low back injury that resulted in herniated 
discs of the lumbar spine, and in 1978 he underwent lumbar 
laminectomies for the disc disorder.  He was awarded federal 
worker's compensation benefits for his work-related low back 
condition including the postoperative disc disease of the 
lumbar spine.  In September 1984 and August 1985 final 
decisions, the RO denied service connection for postoperative 
herniated disc disease of the lumbar spine.  Medical records 
from the early 1990s show the veteran was having ongoing 
problems with his postoperative herniated disc disease of the 
lumbar spine, and further surgery was planned.  In a final 
December 1991 decision, the RO denied an application to 
reopen the claim for service connection for postoperative 
disc disease of the lumbar spine.

In November 1999, the veteran filed his present claim for an 
increased rating for his service-connected conjunctivitis, 
and in July 2000, he filed his current claim for an increased 
rating for service-connected low back strain.

An October 1999 treatment report from University of South 
Alabama Ophthalmology notes the veteran's complaints of an 
eye infection since being in the service.  Physical 
examination revealed an impression of posterior vitreous 
detachment and bilateral irritation secondary to blepharitis.

VA outpatient records from 1999 and 2000 primarily relate to 
conditions which are not in issue, although on occasion the 
veteran complained of low back pain.  A January 2000 record 
notes a complaint of low back pain radiating to the legs with 
numbness and burning.  A February 2000 MRI study of the 
lumbar spine showed an L3 disc protrusion and evidence of 
previous laminectomies of L3 through L5.

In May 2000, a VA eye examination was conducted.  The veteran 
gave a history of a deteriorating left retina, closed tear 
ducts, red eyes, and floaters in his eyes.  He also reported 
intermittent episodes of diplopia.  Visual acuity testing 
revealed right eye corrected near vision of 20/30 and right 
eye corrected far vision of 20/20, -3.  Left eye corrected 
near vision was 20/30 and left eye corrected far vision was 
20/30, -1.  Intraocular pressure by applanation was 15 
millimeters in the right eye, and 16 millimeters in the left 
eye.  Extraocular muscle movements were full, orthophoric.  
Visual fields were full to confrontation.  External 
examination of the eyes revealed dermatochalasis.  Split-lamp 
examination of the eye lids and lashes revealed blocked 
Meibomian glands.  Corneas were clear.  Funduscopic 
examination revealed a 0.4 x 0.5 cup-to-disc ratio on the 
right and a 0.35 cup-to-disc ratio on the left; the blood 
vessels were slightly tortuous with spontaneous venous 
pulsations present in both eyes; the maculae revealed a few 
hard drusen; periphery revealed posterior vitreous 
detachments in both eyes; and there were no holes or tears 
noted.  The report concluded with diagnoses of myopic 
astigmatism, presbyopia, meibomitis, dry eyes, and suspected 
glaucoma based on asymmetric cup-to disc ratio but with 
insufficient evidence at present for a diagnosis of glaucoma.

In an October 2000 letter, Austin W. Gleason, M.D., noted he 
had treated the veteran since 1990 for back problems.  It was 
noted the veteran had a history of injuring his back at the 
Red River Army Depot in 1976 and having two surgical 
procedures on his back in 1978 and 1979.  Dr. Gleason related 
that when he saw the veteran in 1990 he was having 
significant back and leg problems, the diagnosis was L3-L4 
and L4-L5 spinal stenosis, and due to this condition in 1992 
he underwent an extensive laminectomy at the L3, L4, and L5 
levels.  The doctor noted that the veteran was seen for 
cervical spine degenerative disc disease in 1993 and that he 
also had right knee degenerative changes.  Dr. Gleason 
reported he last saw the veteran in January 1999 at which 
time he complained of chronic back pain and right leg 
numbness.  The doctor felt the veteran was unable to 
participate in gainful employment.

An October 2000 report from University of South Alabama 
Ophthalmology notes the veteran complained of flashing lights 
in his eyes, bilaterally, and increased floaters in the left 
eye.  The assessment was posterior vitreous detachment. 

In an October 2000 statement, L. Rich, a clinician at 
University of South Alabama Ophthalmology, noted that the 
veteran does not have conjunctivitis, but appears to have 
blepharitis.  Bilateral posterior vitreous detachments were 
also noted.  The report also notes corrected vision of 20/30 
on the right and 20/40 on the left.

II. Analysis

The file shows that through correspondence, rating decisions, 
the statements of the case, and the supplemental statement of 
the case, the RO has notified the veteran of the evidence 
necessary to substantiate his claims for increased ratings 
for service-connected conjunctivitis and service-connected 
low back strain.  Pertinent medical records have been 
obtained.  The veteran has recently been provided with a VA 
examination on conjuntivitis.  Under the circumstances 
presented, a current VA examination on low back strain is not 
warranted.  The Board finds that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and the 
related companion VA regulation, have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

When rating the veteran's service-connected disabilities, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A.  Conjunctivitis

The veteran's service-connected conjunctivitis is currently 
evaluated as noncompensably disabling. 

Conjunctivitis which is healed is to be rated on residuals; 
if there are no residuals a 0 percent rating is assigned.  A 
10 percent evaluation is warranted for active conjunctivitis 
with objective symptoms.  38 C.F.R. § 4.84a, Diagnostic Code 
6018.

The veteran's most recent VA eye examination in May 2000 led 
to diagnoses of myopic astigmatism, presbyopia, meibomitis, 
dry eyes, and suspected but unproven glaucoma.  Private 
treatment records from October 1999 to October 2000 reveal 
assessments of bilateral posterior vitreous detachment and 
blepharitis.  In an October 2000 statement, a clinician at 
the private facility noted the veteran had bilateral 
posterior vitreous detachment and blepharitis but did not 
have conjunctivitis.

The recent medical evidence contains no findings of active 
conjunctivitis.  While the veteran does have various problems 
with his eyes, such do not involve conjunctivitis nor do they 
represent residuals of past conjunctivitis.

After a review of the evidence of record, the Board concludes 
that the veteran's service-connected conjunctivitis in 
inactive and there are no residuals.  Accordingly, a 0 
percent rating under Diagnostic Code 6018 is warranted.  The 
preponderance of the evidence is against the claim for an 
increased rating for service-connected conjunctivitis.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

B.  Low Back (Lumbar Spine) Strain

The only low back condition which is service-connected is 
lumbar strain, and this is currently rated 40 percent.  A 
rating of 40 percent is the maximum schedular rating which 
may be assigned for limitation of motion of the lumbar spine, 
and such is assigned when limitation of motion is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Since this is the 
maximum schedular rating for limitation of motion, any pain 
on motion does not affect the rating.  Johnston v. Brown, 10 
Vet.App. 80 (1997).  A rating of 40 percent is also the 
maximum schedular rating which may be assigned for 
lumbosacral strain, and such is assigned for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The veteran's low back strain does not 
involve ankylosis of the lumbar spine (i.e., the spine fixed 
in one position), let alone unfavorable ankylosis of the 
lumbar spine as required for a 50 percent rating under 
38 C.F.R. § 4.71a, Diagnositic Code 5289.

A rating of 60 percent is provided for intervertebral disc 
syndrome which is pronounced in degree.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  However, this code in inapplicable to 
the veteran's service-connected lumbar strain.  The file 
shows that he does have intervertebral disc syndrome, but it 
is associated with his non-service-connected postoperative 
disc disease of the low back.  The lumbar disc disease and 
related surgery stem from a post-service employment injury 
(for which the veteran was awarded worker's compensation).  
Prior RO rating action has adjudicated the postoperative disc 
disease of the low back as being non-service-connected, and 
such determination is final.  38 U.S.C.A. § 7105.  
Manifestations of the non-service-connected postoperative 
disc disease of the low back must be excluded when rating the 
service-connected low back strain.  38 C.F.R. § 4.14.

The service-connected low back strain is currently assigned 
the maximum schedular rating of 40 percent for limitation of 
motion or lumbosacral strain.  An extraschedular rating may 
be assigned in cases in which there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  38 C.F.R. 
§ 3.321(b)(1).  The Board does not have the authority to 
assign an extraschedular rating in the first instance, 
although it may consider whether referral of the case, to 
appropriate VA officials, for extraschedular consideration is 
warranted.  Bagwell v. Brown, 9 Vet.App. 337 (1996).  The 
recent medical evidence indicates that the veteran's primary 
low back impairment is from his non-service-connected 
postoperative low back disc disease, not from his service-
connected low back strain.  The service-connected low back 
strain itself has not required recent hospitalization nor is 
it shown to cause marked interference with employment (above 
that contemplated by the 40 percent schedular rating).  As 
the service-connected low back strain does not involve an 
exceptional or unusual disability picture, Board referral of 
the case for extraschedular consideration is not warranted.

The preponderance of the evidence is against the claim an 
increased rating for service-connected low back strain.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).





ORDER

An increased rating for service-connected conjunctivitis is 
denied.

An increased rating for service-connected low back strain is 
denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

